         AO
          AO450
             450(GAS
                 (GASRev
                     Rev.10/03)
                          6/03) Judgment in a Civil Case



                                          United States District Court
                                                 Southern District of Georgia
                  DANIEL C. CALLAHAN, SR.,

                             Plaintiff,
                                                                                   JUDGMENT IN A CIVIL CASE


                                            V.                                   CASE NUMBER:        CV 118-108

                  OFFICER YOLANDA MARTIN; WARDEN
                  PHILBIN; and BETTY MCDOWELL, Unit
                  Manager,

                            Defendants.




                    Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
                    has rendered its verdict.

                    Decision by Court.This action came before the Court. The issues have been considered and a decision has been
            ✔
                    rendered.

                    IT IS ORDERED AND ADJUDGED
                    that, in accordance with the Court's Order of March 19, 2020, the Report and Recommendation

                    of the Magistrate Judge is ADOPTED as the opinion of the Court and Defendants' motion for

                    summary judgment is GRANTED. Judgment is entered in favor of Defendants OFFICER

                    YOLANDA MARTIN, WARDEN PHILBIN, and BETTY MCDOWELL, and this civil action

                    stands CLOSED.




            03/19/2020                                                         Scott L. Poff
           Date                                                                Clerk



                                                                               (By) Deputy Clerk
GAS Rev 10/1/03
